      Case 4:19-cv-00370-WS-MAF Document 49 Filed 08/19/20 Page 1 of 2



                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




FREDDIE WILSON,

      Plaintiff,

v.                                                          4:19cv370–WS/MAF

ALLY FINANCIAL INC.,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 46) docketed July 16, 2020. The magistrate judge recommends that the

plaintiff's case be dismissed for failure to state a claim on which relief may be

granted. The plaintiff has filed objections (ECF No. 47) to the report and

recommendation, and the defendant has filed a response (ECF No. 48) to the

plaintiff’s objections.

      Having reviewed the record in light of the plaintiff’s objections, the court

finds that the magistrate judge’s report and recommendation is due to be adopted.
      Case 4:19-cv-00370-WS-MAF Document 49 Filed 08/19/20 Page 2 of 2



                                                                           Page 2 of 2


      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 46) is

hereby ADOPTED and incorporated by reference in this order.

      2. The defendant’s motion (ECF No. 25) to dismiss the plaintiff’s first

amended complaint is GRANTED.

      3. The plaintiff's amended complaint and this action are DISMISSED for

failure to state a claim upon which relief may be granted.

      4. The clerk shall enter judgment stating: "All claims are dismissed with

prejudice."

      5. The clerk shall close the case.

      DONE AND ORDERED this                19th   day of     August   , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
